DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 10/12/2021.  As directed by the amendment: claim 6 has been amended.  Thus, claims 1 – 6 are presently pending in this application with claims 1 – 5 currently withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a combination Cote and Hunn is relied on to teach the newly amended claim 6.
See rejection below for more details.

Double Patenting
All previous rejection have been overcome by the Terminal Disclaimer filed by the Applicant on 10/12/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cote (U.S. 2005/0101932) in view of Hunn (U.S. 2004/0158207).
Regarding claim 6, Cote teaches an infusion system (Figures 6 – 14, 49, and 50) comprising: 
a base (110); 
a one-piece catheter (130) attached to the base; 
a hub (150) that is detachably attached to the base; 
a pump (The port 213 is preferably coupled to a tube (e.g., tube 305 shown in FIG. 21) that can be attached, for example, to an infusion pump for the delivery of a substance to the set 200 as seen in paragraph [0155]); 
and a fluid tubing set (305 as shown in Figure 21 and discussed in paragraph [0155]) that connects the pump and the base; 
wherein the one-piece catheter comprises a catheter tube (142) and an adapter (136 and 140), 
and wherein the adapter comprises a lead-in portion that smoothly transitions to a proximal end of the catheter tube (tapered portion 138 leads from the adapter to the proximal end of the tube as shown in Figure 14).

Hunn teaches an infusion system similar to Cote and the current application, further including that the adapter comprises a retention tab configured to lock with the base as shown in the annotated Figure below.

    PNG
    media_image1.png
    385
    608
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hunn (the retention tab to lock the catheter with the base) with the device of Cote in order to anchor the catheter to the foundation body (paragraph [0056]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783